UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4262



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PARIS TIWAND PULLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-93-121-FO)


Submitted:   September 27, 2002           Decided:   October 10, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.  Frank D. Whitney, United States Attorney, Christine
Witcover Dean, Assistant United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paris Tiwand Pulley appeals from the sixty-month sentence he

received for the revocation of his supervised release.        On appeal,

he alleges that the sentence was unreasonable and that he should

have been sentenced within the guideline range of thirty to thirty-

seven months as calculated under U.S. Sentencing Guidelines Manual

(“USSG”) § 7B1.4(a) (2001).        We affirm Pulley’s sentence as the

guideline range in USSG § 7B1.4(a) is advisory only, United States

v. Davis, 53 F.3d 638, 640-41 (4th Cir. 1995), and the sentence

imposed was not unreasonable.       We dispense with oral argument as

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2